NO. 4-07-0184        Filed 11/29/07

                      IN THE APPELLATE COURT

                             OF ILLINOIS

                           FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,        )      Appeal from
          Plaintiff-Appellant,              )      Circuit Court of
          v.                                )      Coles County
JAMES C. EWING,                             )      No. 07DT19
          Defendant-Appellee.               )
                                            )      Honorable
                                            )      Brian O'Brien,
                                            )      Judge Presiding.


           JUSTICE MYERSCOUGH delivered the opinion of the court:

           In January 2007, defendant, James C. Ewing, was ar-

rested for driving under the influence of alcohol (DUI) (625 ILCS

5/11-501(a)(2) (West 2006)).    Defendant's driving privileges were

thereafter summarily suspended by the Secretary of State, pursu-

ant to sections 11-501.1(e) and 6-208.1(a)(3) of the Illinois

Vehicle Code (625 ILCS 5/11-501.1(e), 6-208(a)(3) (West 2006)).

           In January 2007, defendant filed a motion to suppress

evidence and a petition to rescind the statutory summary suspen-

sion.   Following a February 2007 hearing, the trial court granted

the motion and petition.

           The State appeals, arguing the trial court erred by

granting defendant's motion to suppress because the police

officer had a reasonable, articulable suspicion to justify a

Terry stop (Terry v. Ohio, 392 U.S. 1, 20 L. Ed. 2d 889, 88 S.

Ct. 1868 (1968)).   We agree and reverse.

                            I. BACKGROUND

           At the February 2007 hearing, Officer Michael Sanders
testified he was employed by the Coles County sheriff's depart-

ment.    On January 23, 2007, at approximately 12:56 p.m., Officer

Sanders overheard a dispatch from the 9-1-1 dispatch center to

the Charleston police department.    When asked what he heard over

the dispatch, Officer Sanders testified:

                 "I believe it was that an employee of

            Crestline Veterinary Clinic believed that the

            defendant was intoxicated and he left in a

            green pickup truck with another white male

            heading eastbound possibly toward Paris,

            Illinois[,] and the driver, Mr. Ewing, was

            possibly intoxicated."

Officer Sanders also heard a license plate number and vehicle

description.

            Officer Sanders further testified he overheard a

Charleston police officer state that he was going to try to

intercept the driver of the vehicle.     Officer Sanders cut short

his lunch, got in his squad car, and headed eastbound.      Officer

Sanders waited for the suspect vehicle at Harrison Street and

Route 16.    Within a matter of seconds, Officer Sanders saw the

suspect vehicle.    Charleston police officer Hank Pauls was in a

vehicle behind the suspect vehicle.     Officer Sanders did not

notice any traffic infractions by the suspect vehicle.      However,

Officer Sanders activated his overheard emergency lights and

pulled onto Route 16 traveling eastbound ahead of Lieutenant

Pauls.    The driver of the vehicle, defendant, pulled over.


                                - 2 -
Officer Sanders notified dispatch of the location.

           Officer Sanders walked up to the vehicle to address

defendant.   Officer Sanders did not conduct any field-sobriety

testing.   No questions were asked of Officer Sanders about what

occurred after he addressed defendant.

           On cross-examination, Officer Sanders further testified

that the information he had when he stopped defendant's vehicle

included the license plate number, the registered owner, the type

of vehicle, the direction and the place the vehicle was travel-

ing, and that the call was made by an employee of Crestline.

Officer Sanders knew Crestline was a veterinary clinic between

Charleston and Mattoon.

           Lieutenant Pauls of the Charleston police department

testified that on January 23, 2007, he heard a dispatch to

another officer, "Officer Craig," that two intoxicated individu-

als had left Crestline and were proceeding eastbound on Route 16

in a green Chevrolet pickup truck with license plate 2377GJ.     The

dispatch originated from the multijurisdictional central-dispatch

service located near the airport.   Lieutenant Pauls asked the

dispatcher whether an employee of Crestline had made the phone

call.   The dispatcher informed Lieutenant Pauls that, "'Yes,

indeed, an employee had called.'"   Based on that dispatch,

Lieutenant Pauls attempted to locate the vehicle.

           Lieutenant Pauls located the vehicle at the intersec-

tion of Lincoln Avenue (we take judicial notice of the fact that

in this area of Charleston, Route 16 is also known as Lincoln


                               - 3 -
Avenue) and First Street heading eastbound.    Lieutenant Pauls

radioed the location to dispatch.   At one point, Lieutenant Pauls

was stopped at Fourth Street and Lincoln Avenue while the suspect

vehicle was stopped at Ninth Street and Lincoln Avenue.    Lieuten-

ant Pauls was able to get into a position to observe the vehicle

closely at the intersection of Lincoln Avenue and Hawthorn, near

the Wal-Mart Superstore.   Lieutenant Pauls confirmed then that it

was the suspect vehicle.   Lieutenant Pauls did not observe the

vehicle commit any traffic infractions.

          After Officer Sanders effectuated a stop of defendant's

vehicle, Officer Sanders approached the vehicle.    Lieutenant

Pauls also approached the vehicle and stood at the right rear

corner of the vehicle.   Defendant, the driver, made a statement

that he "could not do any field[-]sobriety testing at the scene."

          On cross-examination, Lieutenant Pauls testified he

encountered a lot of traffic on Lincoln Avenue and had difficulty

catching up to the vehicle because of the traffic.

          The defense rested.   The State called Adam Brazzell.

Brazzell testified he was employed with Coles County 9-1-1.      His

duties included receiving emergency and nonemergency calls, some

of which go to law enforcement and other emergency agencies.

          Brazzell testified that on January 23, 2007, at approx-

imately 12:45 p.m., he received a call.    Brazzell testified that

calls are recorded in the database.     He listened to the recording

of the call before coming in to court, and it accurately depicted

the conversation he had with the caller at that time.


                                - 4 -
            After receiving the phone call, Brazzell "disseminated

that to our Charleston officers with the Charleston radio fre-

quency."    When asked whether he gave the officers any information

about who placed the call, Brazzell testified he "advised them

that it was an employee of Crestline."

            The State sought to admit the audiotape of the 9-1-1

call and resulting dispatch.      Defendant objected, arguing that

the only relevant evidence is what the officers said was the

basis of their stop.    The State argued the tape was relevant to

the question of the caller's reliability.      The State also argued

that information known to the dispatcher could be imputed to the

officers.    The trial court overruled the objection, subject to

reconsideration after hearing the tape.

            The tape was not transcribed but is included in the

record on appeal.    On the tape, a female states she is calling to

report a drunk driver.    The caller stated the driver, who is in a

green Chevy 4x4 with license plates 2377GJ, is "going to be on

Route 16" heading east.    The caller then states, "They are

drunk!"    The caller indicated    "they just [sic] actually just

left here."    The 9-1-1 operator, Brazzell, asked for the caller's

identity.    The caller gave her name as Melissa from Crestline.

Melissa stated "they" dropped off a dog that was "put down."

Melissa again stated, "They are drunk!" and that they did not

need to be driving.    Brazzell asked Melissa whether she knew the

persons' identities.    Melissa stated the driver was James Ewing

and that "they" lived in Paris or around that area.      Melissa then


                                  - 5 -
stated that they were getting ready to turn onto Route 16 and

repeated that they did not need to be driving.    Melissa also

repeated the car identification information.

          The tape also contains the dispatch of the information

to "Lincoln 88."    Brazzell reported he had just received a report

of a possible "10-55" from Crestline.    Brazzell stated that the

subject came in to leave an animal there and "they were extremely

intoxicated."   Brazzell stated the two male subjects were just

leaving Crestline, heading eastbound on Route 16, in a green

Chevrolet pickup.   Brazzell reported the men resided in Paris and

would probably travel through Charleston.    The tape contains

transmissions apparently between dispatch and various police

officers, including the inquiry Lieutenant Pauls testified he

made to confirm that the report was made by an employee of

Crestline.   It is unclear from the tape whether Brazzell also

gave the license plate number.

          After hearing the arguments of counsel, the trial court

took the matter under advisement.    On February 21, 2007, the

court entered the following docket entry:

                "The [c]ourt finds the facts and evi-

          dence in this case to be analogous to the

          facts and evidence in Village of Mundelein v.

          Minx, 352 Ill. App. 3d 216, *** 815 N.E.2d
965 [(2004).]   The citizen-informant in the

          case before the court did have an indicia of

          reliability due to the fact that she identi-


                                 - 6 -
           fied herself and provided some details about

           the [defendant's] vehicle.   The information

           provided by the citizen-informant was not,

           however, specific enough to justify an inves-

           tigatory stop.   In addition, the arresting

           officers did not witness any behavior by the

           [defendant] to corroborate the information

           provided by the citizen-informant.   Based

           upon the totality of the circumstances in

           this case, the court finds that the arresting

           officers lacked reasonable suspicion to be-

           lieve that the defendant had committed a

           crime.   Accordingly, the [defendant's]

           [m]otion to *** [s]uppress [e]vidence and

           [m]otion to [r]escind [s]tatutory [s]ummary

           [s]uspension are granted."

           This appeal followed.

                            II. ANALYSIS

           On appeal, the State argues the police lawfully stopped

defendant because the 9-1-1 call gave the police reasonable

suspicion to believe that defendant was driving under the influ-

ence.   As such, the State argues, this court should reverse the

trial court's order granting the motion to suppress evidence and

the petition to rescind the statutory summary suspension.




                                - 7 -
          A. Trial Court Erred by Granting Defendant's
                   Motion To Suppress Evidence

                         1. Standard of Review

          The State argues this court should reverse the trial

court's factual determinations only if they are against the

manifest weight of the evidence but should review the ultimate

legal questions of whether reasonable suspicion existed and

whether the evidence should have been suppressed de novo.       At

oral argument, defendant conceded the State's position is cor-

rect.

          Reviewing a trial court's ruling on a motion to sup-

press involves mixed questions of fact and law.     People v.

Gherna, 203 Ill. 2d 165, 175, 784 N.E.2d 799, 805 (2003).       On

review, this court gives great deference to the trial court's

factual findings and will reverse those findings only if they are

against the manifest weight of the evidence.     Gherna, 203 Ill. 2d

at 175, 784 N.E.2d at 805.    "This deferential standard of review

is grounded in the reality that the [trial] court is in a supe-

rior position to determine and weigh the credibility of the

witnesses, observe the witnesses' demeanor, and resolve conflicts

in their testimony."     People v. Pitman, 211 Ill. 2d 502, 512, 813
N.E.2d 93, 100-01 (2004).     However, we review de novo the trial

court's legal determination of whether suppression is warranted

under those facts.     Gherna, 203 Ill. 2d at 175, 784 N.E.2d at

805.




                                 - 8 -
              2. Terry Stops Are Permissible Based
     Upon Reliable Information From a Third Party Informant

          The fourth amendment to the United States Constitution

guarantees the "right of the people to be secure in their per-

sons, houses, papers, and effects, against unreasonable searches

and seizures."    U.S. Const., amend. IV.   The search and seizure

language found in section 6 of article I of the Illinois Consti-

tution is construed in a manner consistent with the United States

Supreme Court's interpretation of the fourth amendment.    Ill.

Const. 1970, art I, §6; Fink v. Ryan, 174 Ill. 2d 302, 314, 673
N.E.2d 281, 288 (1996).

          The temporary detention of an individual during a

vehicle stop is a seizure within the meaning of the fourth

amendment.   People v. Hall, 351 Ill. App. 3d 501, 503, 814 N.E.2d
1011, 1014 (2004).    In Terry, the United States Supreme Court

created a limited exception to the requirement that seizures be

supported by probable cause.    Florida v. Royer, 460 U.S. 491,

498, 75 L. Ed. 2d 229, 236-37, 103 S. Ct. 1319, 1324 (1983).

Under the standards set forth in Terry, an officer may briefly

detain and question individuals to investigate possible criminal

behavior if "specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant

that intrusion" are present.    Terry, 392 U.S. at 21, 20 L. Ed. 2d

at 906, 88 S. Ct. at 1880.    This standard is impossible to define

with precision.    Ornelas v. United States, 517 U.S. 690, 695, 134
L. Ed. 2d 911, 918, 116 S. Ct. 1657, 1661 (1996).    However, the

United States Supreme Court has held that the level of suspicion

                                - 9 -
necessary to justify a detention under the Terry standard is

"considerably less than proof of wrongdoing by a preponderance of

the evidence."     United States v. Sokolow, 490 U.S. 1, 7, 104 L.

Ed. 2d 1, 10, 109 S. Ct. 1581, 1585 (1989).

           A police officer "may initiate a Terry stop based on

information provided by a third party."     People v. Shafer, 372
Ill. App. 3d 1044, 1049, 868 N.E.2d 359, 362-63 (2007).      However,

the information must be reliable and allow "an officer to reason-

ably infer that a person was involved in criminal activity."

People v. Jackson, 348 Ill. App. 3d 719, 729, 810 N.E.2d 542, 553

(2004).    That is, the "tip [must] be reliable in its assertion of

illegality, not just in its tendency to identify a determinate

person."   Florida v. J.L., 529 U.S. 266, 272, 146 L. Ed. 2d 254,

261, 120 S. Ct. 1375, 1379 (2000).

           When considering whether an informant's tip supports an

investigatory stop, courts look at the totality of the circum-

stances.   People v. Nitz, 371 Ill. App. 3d 747, 751, 863 N.E.2d
817, 821 (2007).    An anonymous tip, suitably corroborated, may

provide reasonable suspicion so long as the information exhibits

"'sufficient indicia of reliability.'"     J.L., 529 U.S. at 270,

146 L. Ed. 2d at 260, 120 S. Ct. at 1378, quoting Alabama v.

White, 496 U.S. 325, 327, 110 L. Ed. 2d 301, 306, 110 S. Ct.
2412, 2414 (1990).

           3. This Court's Recent Decision in Shafer Found
            a Terry Stop Proper Based upon a Report of a
                    Drunk Driver by a Third Party

           The trial court decided this case based on the Second


                                - 10 -
District decision in Minx, 352 Ill. App. 3d 216, 815 N.E.2d 965.

That case involved another driver calling the police department

to report that the defendant, driving a Mercury Marquis with

registration number 3836, was driving recklessly.      Minx, 352 Ill.

App. 3d at 218, 815 N.E.2d at 968.      The appellate court found

that while the caller had an indica of reliability, the caller

lacked details.    Minx, 352 Ill. App. 3d at 222, 815 N.E.2d at

971-72.   That is, while the caller reported the defendant was

driving "recklessly," he failed to indicate what observations led

him to that conclusion.    Minx, 352 Ill. App. 3d at 222, 815

N.E.2d at 971.    Therefore, the appellate court found that the

officer was not justified in conducting an investigatory stop.

Minx, 352 Ill. App. 3d at 222, 815 N.E.2d at 972.

           However, this case is more analogous to this court's

recent decision in Shafer, 372 Ill. App. 3d 1044, 868 N.E.2d 359,

decided after the trial court's decision herein.      In Shafer, this

court addressed the issue of a Terry stop based on information

provided by an independent third party.      A Wendy's employee

called the police to report an intoxicated person causing a

disturbance in the restaurant's drive-thru.      Shafer, 372 Ill.

App. 3d at 1047, 868 N.E.2d at 361.      A police officer responded

to the location and saw a car leaving the Wendy's parking lot as

he arrived.   Shafer, 372 Ill. App. 3d at 1047, 868 N.E.2d at 361.

The officer stopped the car shortly after it left the parking

lot.   Shafer, 372 Ill. App. 3d at 1047, 868 N.E.2d at 361.       The

officer did not see any traffic violations before stopping the


                               - 11 -
car.   Shafer, 372 Ill. App. 3d at 1047, 868 N.E.2d at 361.      After

effectuating the stop, the officer had a difficult time under-

standing the defendant and noticed a strong smell of alcohol on

defendant's breath.    Shafer, 372 Ill. App. 3d at 1046, 868 N.E.2d

at 361.   The officer arrested defendant for DUI.    Shafer, 372

Ill. App. 3d at 1047, 868 N.E.2d at 361.

           The trial court denied the defendant's petition to

rescind his statutory suspension, and this court affirmed.

Shafer, 372 Ill. App. 3d at 1055, 868 N.E.2d at 367.    In doing

so, this court found the telephone tip was reliable and provided

the police officer with the requisite quantum of suspicion to

justify the stop.     Shafer, 372 Ill. App. 3d at 1054-55, 868

N.E.2d at 367.

           Specifically, the court concluded that "informant's

tips regarding possible incidents of drunk driving require less

rigorous corroboration than tips concerning matters presenting

less imminent danger to the public."     Shafer, 372 Ill. App. 3d at

1053, 868 N.E.2d at 366.    This court first noted that the call

from a Wendy's employee was not an "anonymous" tip.     Shafer, 372
Ill. App. 3d at 1054, 868 N.E.2d at 366-67.    "[A]n emergency call

to police should not be viewed as an 'anonymous' tip or [be

viewed] with the skepticism applied to tips provided by confiden-

tial informants."     Shafer, 372 Ill. App. 3d at 1054, 868 N.E.2d

at 367.   Although this court in Shafer held that because the call

from Wendy's was to a police emergency line, that call did not

constitute an "anonymous tip" (Shafer, 372 Ill. App. 3d at 1054,


                                - 12 -
868 N.E.2d at 367), we nonetheless cited with approval the

factors for evaluating whether an anonymous tip gives rise to

reasonable suspicion as articulated by the Supreme Court of New

Hampshire in State v. Sousa, 151 N.H. 297, 303-04, 855 A.2d 1284,

1290 (2004):

          "'First, whether there is a "sufficient quan-

          tity of information" such as the vehicle's

          make, model, license plate number, location

          and bearing, and "similar innocent details"

          so that the officer may be certain that the

          vehicle stopped is the one the tipster iden-

          tified.   [Citation.]   Second, the time inter-

          val between the police receiving the tip and

          the police locating the suspect vehicle.

          [Citation.]    Third, whether the tip is based

          upon contemporaneous eyewitness observations.

          [Citations.]    Fourth, whether the tip is

          sufficiently detailed to permit the reason-

          able inference that the tipster has actually

          witnessed an ongoing motor vehicle offense.'"

          Shafer, 372 Ill. App. 3d at 1050, 868 N.E.2d

          at 363, quoting Sousa, 151 N.H. at 303-04,

          855 A.2d at 1290.

After reviewing those factors, the Shafer court determined that

the tip (in addition to not being "anonymous") was also reliable.

Shafer, 372 Ill. App. 3d at 1054, 868 N.E.2d at 367.    Moreover,


                               - 13 -
this court rejected the defendant's claim that the police officer

acted solely upon conclusory and uncorroborated opinions.    This

court concluded "that the telephone tip provided [the officer]

with the requisite quantum of suspicion to justify the Terry stop

of defendant's car."   Shafer, 372 Ill. App. 3d at 1055, 868

N.E.2d at 367.

            4. The Terry Stop in This Case Was Proper

          In this case, the trial court found the caller had an

indicia of reliability but the tip was not specific enough to

justify an investigatory stop.   We agree that the caller had an

indicia of reliability but disagree that the tip lacked suffi-

cient detail.

          This court must first address whether to consider only

the information conveyed to the police officers or whether

additional information given to the 9-1-1 dispatcher, but not

conveyed to the officers, can be imputed to the police officers.

The State makes no distinction between this information in its

appellant's brief.

          Under the "collective- or imputed-knowledge" doctrine,

information known to all of the police officers acting in concert

can be examined when determining whether the officer initiating

the stop had reasonable suspicion to justify a Terry stop.

People v. Fenner, 191 Ill. App. 3d 801, 806, 548 N.E.2d 147, 151

(1989); see also People v. Crowell, 94 Ill. App. 3d 48, 50, 418
N.E.2d 477, 478 (1981) (holding that "an arresting officer may

rely on the knowledge of officers who command him or work with


                              - 14 -
him to make the arrest").   The focus is on whether the officer on

whose instructions or information the actual searching or arrest-

ing officers relied had reasonable suspicion to search or proba-

ble cause to arrest.   See United States v. Hensley, 469 U.S. 221,

231, 83 L. Ed. 2d 604, 613, 105 S. Ct. 675, 681 (1985).   However,

if the officer initiating the stop relies on a dispatch, the

officer who directed the dispatch must have possessed sufficient

facts to establish probable cause to make the arrest.   See People

v. Crane, 244 Ill. App. 3d 721, 724-25, 614 N.E.2d 66, 69 (1993)

(finding the arresting police officers lacked probable cause to

arrest the defendant where the record contained no evidence as to

the source of the dispatcher's information and the police officer

with knowledge did not give that information to anyone else and

was not acting in concert with the arresting officers).

           The Illinois courts have yet to address whether infor-

mation known to a civilian 9-1-1 dispatcher may be imputed to the

police officers.   Several federal circuits have extended the

collective-knowledge doctrine to situations involving a dispatch

by a civilian 9-1-1 operator as opposed to another police offi-

cer.   See United States v. Fernandez-Castillo, 324 F.3d 1114,

1118 (9th Cir. 2003); United States v. Kaplansky, 42 F.3d 320,

327 (6th Cir. 1994);   United States v. Cutchin, 956 F.2d 1216,

1217-18 (D.C. Cir. 1992).

           The Second Circuit, however, has disagreed, finding

that whether the knowledge may be imputed depends upon whether

the 9-1-1 operator had sufficient training to assess the informa-


                              - 15 -
tion in terms of reasonable suspicion.    See United States v.

Colon, 250 F.3d 130, 138 (2d Cir. 2001) (holding that the police

officer had insufficient information from which to conclude that

a stop and frisk was appropriate wherein the civilian 9-1-1

operator lacked the training to assess the information in terms

of reasonable suspicion and failed to convey sufficient informa-

tion to the police officer); see also United States v. Wehrle,

No. CR406-333, slip op. at 4 (February 14, 2007),        F.3d      ,

   , 2007 WL 521882 (S.D. Ga. 2007) (holding that information

known to the civilian 9-1-1 dispatcher could be imputed to the

police officer where the dispatcher had specialized law-enforce-

ment training).

            We conclude that the cases that hold the imputed-

knowledge doctrine includes information contained in calls to 9-

1-1 operators are more persuasive than those holding to the

contrary.    However, even if we were not so persuaded, we would

still conclude that the information communicated to the police

officers provided them with sufficient information to form

reasonable suspicion.    The dispatcher gave the officers the make,

model, color, and license plate of the vehicle.    The dispatcher

told the officers the vehicle contained two male occupants and

would be leaving Crestline traveling east on Route 16.    The

dispatcher further informed the officers that the report of a

possible drunk driver was made by an employee of Crestline and

that the individual had just left his animal at Crestline.

            An informant tip received by telephone may form the


                               - 16 -
basis of a Terry stop if the tip is reliable and the tip allows

the officer to reasonably infer that a person was involved in

criminal activity.    See Shafer, 372 Ill. App. 3d at 1049, 868

N.E.2d at 362-63.    The factors to consider include (1) the

quantity and detail of the information such that the officer may

be certain that the vehicle stopped is the one identified by the

caller; (2) the time interval between the tip and the police

locating the vehicle; (3) whether the tip is based on contempora-

neous eyewitness observations; and (4) whether the tip has

sufficient detail to permit the reasonable inference that the

tipster actually witnessed what she described.    Shafer, 372 Ill.

App. 3d at 1050, 868 N.E.2d at 363, quoting Sousa, 151 N.H. at

303-04, 855 A.2d at 1290.

          Applying the factors set forth in Shafer, and given the

less-rigorous corroboration needed for informant's tips regarding

possible incidents of drunk driving, the telephone tip provided

the officers with the requisite quantum of suspicion to justify

the Terry stop.

          Notably, the caller was not anonymous, as she gave her

name and from where she was calling.    Moreover, calls made to a

police emergency number are considered more reliable than other

calls because the police have enough information to identify the

caller even if the caller does not give his or her name.    See

Shafer, 372 Ill. App. 3d at 1050, 868 N.E.2d at 363-65 (citing

numerous cases and noting that 9-1-1 callers are not truly

anonymous because the police can now identify the caller, and the


                               - 17 -
caller subjects himself or herself to criminal charges if he or

she makes a false report).

           Moreover, the factors articulated in Shafer exist here

and support the conclusion that the tip was reliable and gave the

officers reasonable suspicion to justify the stop.      First, the

caller provided sufficient details about the car, including the

make, model, color, and license plate, and the fact that the

vehicle was traveling eastbound on Route 16 with two male occu-

pants.   In addition, Brazzell reported to the officers that the

vehicle was occupied by two males.      This gave the officers a

sufficient basis to believe they were pulling over the car the

caller reported.

           Second, the time interval between the call and when the

officers located defendant's vehicle was short.      Brazzell testi-

fied the call came in at approximately 12:45 p.m.      The ticket

issued by Officer Sanders contains the time 12:56 p.m.      Moreover,

Officer Sanders testified that after hearing the dispatch, he got

in his squad car, headed east, and waited for the vehicle at

Harrison and Route 16.    He saw the vehicle within a matter of

seconds.   Lieutenant Pauls also appeared to have located defen-

dant's vehicle quickly.

           Third, the tip was based on contemporaneous eyewitness

observations.   Brazzell told the officers that an employee of

Crestline made the report and that the defendant was just leaving

Crestline.   While the record is silent as to what defendant did

before driving off, the caller clearly made the report as she


                               - 18 -
observed the incident.   Fourth, the tip was sufficiently detailed

to permit a reasonable inference that the tipster actually

witnessed what she described.    Brazzell informed the officers

that the caller, an employee of Crestline, reported that defen-

dant left his animal at Crestline and was extremely intoxicated.

A reasonable inference can be drawn that the caller, as an

employee of Crestline, would have had ample opportunity to

observe defendant as he left his animal there.

           As was the case in Shafer, the record is silent as to

just what defendant did to cause the Crestline employee enough

concern to the call the police.    See Shafer, 372 Ill. App. 3d at

1054-55, 868 N.E.2d at 367.   However, because of the caller's

position as an employee at Crestline, she would have been in a

position to observe defendant's speech, odor, and gait.    See

Shafer, 372 Ill. App. 3d at 1054-55, 868 N.E.2d at 367 (proximity

between customer and employee at a drive-thru window supported

the reliability of the tipster's observations as the employee

would be in a position to observe the defendant's speech and

odor).   In addition, it is reasonable to conclude that a person

can determine when another person might be intoxicated.    See,

e.g., People v. Workman, 312 Ill. App. 3d 305, 310, 726 N.E.2d
759, 762-63 (2000) (noting that "even a layperson is competent to

testify regarding a person's intoxication from alcohol, because

such observations are within the competence of all adults of

normal experience").

           As in Shafer, an identified (or identifiable) citizen


                                - 19 -
called a police emergency number from his or her workplace to

report that a drunk driver had just driven away.     In both cases,

the citizens were sufficiently concerned about the condition of

these drivers that the citizens overcame any reluctance to call

the police, and they apparently did so out of a sense of the

danger the drunk drivers posed to the community.     For these

citizens to call the police is truly extraordinary.     When receiv-

ing such a call, the police may properly conclude that the

circumstances must be pretty serious (at least in the mind of the

citizen calling) for that citizen to make such a call, thus

adding to the credibility the police may give to the identified

(or identifiable) caller.     Viewing the evidence in this light

would be consistent with Supreme Court of Illinois doctrine that

the central issue in determining whether a Terry stop was appro-

priate is "'whether the information, taken in its totality, and

interpreted not by technical legal rules but by factual and

practical commonsense considerations, would lead a reasonable and

prudent person to believe that the person stopped had committed

an offense.'   [Citation.]"    People v. Ledesma, 206 Ill. 2d 571,

583, 795 N.E.2d 253, 262 (2003), overruled on other grounds by

Pittman, 211 Ill. 2d at 513, 813 N.E.2d at 101.

          Because the tip was reliable and provided the officers

with the requisite quantum of suspicion to justify the Terry

stop, the trial court erred by granting defendant's motion to

suppress the evidence.   As previously noted, the trial court did

not have the benefit of this court's decision in Shafer when it


                                - 20 -
addressed the issue.   Instead, the trial court relied on the Minx

case.   This court finds the Minx case both distinguishable from

Shafer and the instant case and in error.   In particular, the

tipster in Minx reported the defendant's car was driving reck-

lessly.   Minx, 352 Ill. App. 3d at 218, 815 N.E.2d at 968.    While

reckless driving may be a result of a drunk driver, it may also

be a fleeting occurrence.   An intoxicated driver remains impaired

as he or she continues to drive.   In fact, as noted in Shafer, an

intoxicated driver presents a more imminent danger than many

other crimes--such as concealment of a handgun--and requires less

corroboration of an informant's tip.    Shafer, 372 Ill. App. 3d at

1052, 868 N.E.2d at 365.

           Moreover, the tipster in Minx had no personal contact

with the defendant.    Here, the court could infer that because of

the close contact between the tipster and defendant, the tipster

had the opportunity to observe defendant's speech, odor, and gait

to draw the conclusion that defendant was intoxicated.

           Regardless, Minx is simply wrong. Where a nonanonymous

caller reports a reckless, erratic, or drunk driver, the police

must be permitted to stop the reported vehicle without having to

question the caller about the specific details that led him or

her to call so long as the nonanonymous tip has a sufficient

indicia of reliability.    Reckless and erratic drivers are likely

impaired, and such drivers present an imminent danger to other

motorists.   A police officer should not have to wait to observe

such driver commit a traffic violation or obtain specific details


                               - 21 -
supporting the caller's conclusion before stopping the reported

vehicle.

           B. Trial Court Erred by Granting the Petition
             To Rescind the Statutory Summary Suspension

           Generally, a trial court's decision on a petition to

rescind a statutory summary suspension will not be reversed

unless it is against the manifest weight of the evidence.     People

v. Kavanaugh, 362 Ill. App. 3d 690, 695, 840 N.E.2d 807, 811

(2005).    However, de novo review is appropriate where, as here,

neither the facts nor the credibility of the witnesses is ques-

tioned.    Shafer, 372 Ill. App. 3d at 1054, 868 N.E.2d at 366.

For the same reasons the trial court erred by granting the motion

to suppress evidence, the court also erred by granting defen-

dant's petition to rescind his statutory summary suspension.

                           III. CONCLUSION

           For the reasons stated, we reverse the trial court's

orders granting the motion to suppress evidence and the petition

to rescind the statutory summary suspension and remand for

further proceedings.

           Reversed and remanded.

           STEIGMANN, P.J., and TURNER, J., concur.




                               - 22 -